18 N.Y.3d 990 (2012)
968 N.E.2d 993
945 N.Y.S.2d 638
2012 NY Slip Op 71326
ROSE GROUP PARK AVENUE LLC et al., Appellants,
v.
NEW YORK STATE LIQUOR AUTHORITY, Respondent.
THE PRESERVATION COALITION et al., Intervenors-Respondents.
Motion No: 2012-329.
Court of Appeals of New York.
Submitted March 26, 2012.
Decided April 26, 2012.
Motion by Brown Memorial Baptist Church et al. for leave to file a memorandum of law amici curiae on the motion for leave to appeal herein, and for leave to file a brief amici curiae on the appeal herein, dismissed as academic.